DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is no longer objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, from which claims 2-20 ultimately depend, the limitations “non-rigid body” and “non-rigid legs” are new limitations which are not found in the specification as originally filed. 
Rather, it appears the Specification teaches the legs and body are made from a relatively more-rigid material than that of the drive-links and joints. See [0036]: “In an exemplary fabrication, all four legs may be printed together with the body using an Objet 500 Connex 31 using PolyJet Flex 27A for soft joints, Polyjet Flex 50A for soft links, and VeroWhitePlus for rigid links and robot structure.” [0084] teaches soft material is used for joints or links and rigid material for “all other parts.” Examiner’s interpretation is that “robot structure” and “all other parts” refers to the legs and body of the robot, while the joints and links are connecting elements between the leg portions and the body. Moreover, the legs are shown to be modeled as “rigid” sections at [0051] and Fig 7. Last, [0071] teaches the black materials in the Figures are soft while the white materials in the figures are rigid. As shown in Fig 1, the legs and body are plainly white, and are thus intended to be construed as rigid. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following are the Wands Factors which are considered in order to make a determination of failure to comply with enablement requirement. Examiner will refer to each factor by its letter designation henceforth.
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the limitations pertaining to non-rigid body and non-rigid legs, applicant’s originally filed specification does not enable one of ordinary skill to make or use a robot having a non-rigid body and non-rigid legs. There is no discussion whatsoever of any non-rigid component. The only “soft” components described in the Specification are the joints and the links. It is unclear how an artisan might arrive at a non-rigid body and non-rigid legs without undue experimentation away from the direction given in the originally filed specification.
As to factor (A), the breadth of the claims does not cause a lack of enablement. The claims are reasonably narrowed to a specific embodiment of a particular robot having particular limitations.
As to factor (B), the nature of the invention does not cause a lack of enablement.
As to factor (C), the state of the prior art is such that examiner expects a person having ordinary skill in the relevant field would have some experience with bodies and legs of robots that have varying levels of rigidity. However, the current claims are indefinite with regards to the level of rigidness required by the limitation “non-rigid.”
As to factor (D), the level of one of ordinary skill appears to be a person having a higher education degree and with a focused course of study in robotics and additive manufacturing technologies.
As to factor (E), there is a high level of predictability in the art because the materials used are typically off-the-shelf materials, and the mechanical designs of the robots are typically well established and mathematically defined.
As to factor (F), there is no amount of direction provided by the inventor as to how a body or a leg may be non-rigid. This is the most salient factor in the determination of lack of enablement. Applicant never describes the legs or the body as non-rigid. In fact, applicant relies upon the rigidness of the leg components to meet the mathematic models used to predict foot movement and therefore design the leg mechanism and gait-to-gear offsets. See [0051] and [0063] which describes two rigid links connected by a revolute joint used as a mathematical simplification of a leg component. There would be undue experimentation to change the entire mathematical underpinning of the robotic device to allow for non-rigid legs. Moreover, the body is assumed to be perfectly rigid for the modeling of the interaction of two or more legs. Again, a different mathematical model would need to be devised to account for the torsion or twist of a non-rigid body during the walking motion. Such a new model would require undue experimentation. 
Moreover, the specific rigidness of each of the body and the legs would need to be devised. While Applicant gives specific materials used for “soft” joints, it is unclear whether legs made of these same materials would support their own weight, or the weight of the remaining robot. Determining the specific materials having the particular 
As to factor (G), there are no working examples because Applicant teaches the legs and the body should be rigid. It appears Applicant had not previously conceived of a non-rigid body or of a non-rigid leg.
In conclusion, as to factor (H), since Applicant had not previously considered non-rigid body or non-rigid legs, and because the mathematical basis for the invention relies upon the rigidity of the legs and body, implementing a robot having non-rigid legs and non-rigid body would require experimentation beyond that provided by Applicant which would go beyond what a person having ordinary skill in the art would be expected to perform while still remaining within the confines of Applicant’s invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definiteness of the term “soft” and “non-rigid” in the claims can only be determined in relation to some definite value or as a comparison between two components. For example, it is unclear how rigid “non-rigid” is. There is no component 
In the claims that depend from claim 1, it is unclear whether links and joints that are limited to be “soft” are intended to be modified by the limitation “non-rigid” or whether these are synonymous limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 October 2021